Citation Nr: 1521460	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  09-11 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1970 to July 1974.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office.  

In April 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the diabetes claim.

The Veteran served in the Navy aboard the USS Dubuque (the Dubuque).  During  his April 2015 hearing and in a January 2006 statement, the Veteran reported that in April 1971 the Dubuque was tied to a pier in Da Nang Harbor and that he went on the pier to load supplies onto the ship.  The file contains a response from the National Personnel Records Center indicating that the Dubuque operated in the official waters of Vietnam, but does not contain any indication that the AOJ attempted to obtain the ship's logs to corroborate his report of being tied to a pier in Da Nang Harbor in April 1971.  The AOJ should attempt to obtain the ship's logs during this period.  

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should request the USS Dubuque's ship's logs through official sources to address whether the ship was docked at the pier in Da Nang harbor in April 1971.  If the records are not available, a formal finding that further efforts to obtain them would be futile should be made and the Veteran should be notified of the inability to obtain such records.

2. After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

